Citation Nr: 9900268	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, diagnosed as a bilateral L-5 pars defect with 
degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1980.  

This matter arises from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veterans claim for 
service connection for residuals of a back injury, diagnosed 
as a bilateral L-5 pars defect with degenerative disc disease 
at L5-S1.  The veteran filed a timely appeal, and the case 
has been referred to the Board of Veterans Appeals (Board) 
for resolution.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefit sought on appeal.  He maintains, in substance, that 
he injured his back in service, and has experienced ongoing 
problems with his back ever since.  In this regard, he 
asserts that he has a serious disability with respect to his 
back resulting from his in-service injury, and that he 
currently experiences difficulty retaining employment due to 
this disability.  Therefore, a favorable determination has 
been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim for 
service connection for residuals of a back injury, diagnosed 
as a bilateral L-5 pars defect with degenerative changes at 
L5-S1, is not well grounded.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veterans back disorder diagnosed as a bilateral L-5 pars 
defect with degenerative changes at L5-S1 and his active 
service.  


CONCLUSION OF LAW

The veterans claim for service connection for residuals of a 
back injury, diagnosed as a bilateral L-5 pars defect with 
degenerative changes at L5-S1, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107].  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  the Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  

The veterans available service medical records show that he 
sustained an injury 
At the site of the fifth lumbar vertebra in August 1976.  
While the records reflect treatment thereafter for unrelated 
ailments, they do not indicate any further complaints 
referable to the back.  His service separation physical 
examination report does not reflect any problems with respect 
to the veterans back.  The veteran indicated that his 
service medical records were not complete, and the RO made 
several attempts to secure additional service medical 
records, but was advised that any additional records could 
not be located or were unavailable.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records, dating from 
September 1995 through July 1998.  These records show that he 
has a current disability diagnosed as a bilateral L-5 pars 
defect with degenerative disc disease at L5-S1, as shown by 
an MRI study.  The treatment records note that the veteran 
and his wife reported that he had fallen from a ladder in 
1975 or in 1976, and that the veteran had experienced 
problems with his back since that time. 

The veteran also submitted a letter from Robert D. Foster, 
M.D., dated in October 1997, stating that the veteran had a 
bilateral L-5 pars defect with spondylolysis.  Dr. Foster 
noted that the defect appeared to be traumatic and could 
usually occur after a fall.  In addition, Dr. Foster stated 
that the veteran gave a history of experiencing a fall in 
1976, and that he had no other history of any significance 
since that time.  Based on the history as provided by the 
veteran, Dr. Foster stated that it was his feeling that the 
veterans current back disorder was related to the fall he 
reported in 1976.  Dr. Foster did not indicate that 
spondylolisthesis was present, nor do the other medical 
records indicate it is present.  

The veteran submitted six signed affidavits, dating from 
September 1997 through May 1998, from his cousin, his 
brother, friends, associates, and employers.  These 
individuals stated that they were aware that the veteran had 
injured his back in service.  They also indicated, in 
substance, that the veteran had experienced problems with his 
back ever since the time of his discharge from service, to 
the extent that his mobility was now impaired.  In addition, 
the veterans former employer stated that the veteran was no 
longer able to perform tasks required of a route driver, and 
that his job was no longer available.  

In July 1998, the veteran appeared at a personal hearing at 
the RO before a Hearing Officer, in which he testified that 
he had injured his back in August 1976 in service, and that 
he had experienced flare-ups of pain requiring sick call 
visits throughout his active service.  He indicated that at 
the time of the injury, he was directed by an Army Lt. 
Colonel to return to his unit, and that he did so.  The 
veteran stated that shortly after service, he had sought 
treatment by a chiropractor beginning in 1981, and that he 
had also been seeing Dr. Foster and other health care 
providers for his back problems.  He further testified that 
he had not had any X-rays performed before 1990.   

In addition, the veteran submitted a letter dated in July 
1998 from Dr. Katherine Keith Orlowski, a chiropractor, 
stating that she had treated the veteran for his back on 
approximately eight occasions since August 1991.  She stated 
that her father, also a chiropractor, had treated the veteran 
on at least two occasions several years previously.  However, 
Dr. Orlowski stated that no records reflecting such treatment 
were available.  

The letter of October 1997 from the veterans treating 
orthopedist, Dr. Foster, states that he diagnosed the veteran 
as having a bilateral L5 pars defect with spondylolysis, 
which he opines is due to an injury.  However, the Board 
points out, that spondylolysis, a developmental defect and 
not a disease or injury within the meaning of applicable 
legislation, is not due to injury or trauma.  Rather, it is 
the superimposed spondylolisthesis that is due to an injury, 
but the veteran does not have this superimposed disability.  
See 38 C.F.R. § 3.303; Smith v. Derwinski, 1 Vet. App. 235, 
236 (1991).  

The report of the most recent VA rating examination of April 
1996 shows no postural abnormalities, or fixed deformities 
but shows a severely restricted range of motion.  No signs of 
arthritis or other difficulties were shown on the X-ray 
examination.  The examiner concluded with diagnoses of 
chronic low back pain, no arthritis, and no fracture or 
dislocation revealed on the X-rays.  The examiner did not 
offer any opinion that the veterans back problem was related 
to the fall he experienced in 1976.  An MRI examination 
report dated in December 1995 shows an impression of bulging 
at L5-S1 without extrusion or significant abnormality.  The 
report, signed by J. M. Tullis, M.D., contains no opinion 
that the veterans disc pathology was the result of a fall as 
far back as 1976.  An attached, unsigned medical treatment 
record dated in September 1995 from the Ozark Spine and 
Orthopaedic Specialists, P.C., notes the veterans reported 
history, and states that the veterans X-rays show a probable 
L5 pars defect that was probably traumatically acquired, but 
fails to otherwise show a link between the veterans active 
service and this defect.  Again, the Board points to the well 
accepted medical principle that a pars defect is 
developmental and is not due to injury or trauma.  See Smith, 
supra.

In addition, lay statements by the veteran and affidavits 
from his family and acquaintances that his current back 
problems were incurred in service do not constitute competent 
medical evidence.  As laypersons, lacking in medical training 
and expertise, the veteran, his family, and friends are not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for residuals of 
a back injury.  The evidence presented does not establish a 
nexus or link between the currently diagnosed disc pathology, 
the only acquired back pathology the veteran has, and the 
injury in 1976.  The Board has not been made aware of any 
additional relevant evidence which could serve to well ground 
the veterans claim.  As the duty to assist is not triggered 
here by a well-grounded claim, the Board finds that the VA 
has no obligation to further develop the veterans claim.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).  

Because the Boards determination is that the veterans claim 
is not well grounded at this time, the Board has made no 
determination on the credibility of the various items of 
evidence.  Rather, each item has been presumed credible for 
the purpose of this decision.
The Board views its discussion as sufficient to inform the 
veteran of the evidence necessary to file a well-grounded 
claim for service connection for residuals of a back injury.  
See Robinette, 8 Vet. App. at 77-78.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a back injury, diagnosed 
as a bilateral L-5 pars defect with degenerative changes at 
L5-S1, is denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
